Citation Nr: 1732923	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  11-14 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension to include as secondary to acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1977 to April 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2016, the Board remanded the Veteran's claim for further evidentiary development and readjudication.  Further development in substantial compliance with the Board's remand instructions has been completed.  The Veteran's appeal has now been returned to the Board for further appellate proceedings.

In September 2016, the Board received notification from the Veteran's previous representative requesting to withdraw his appeal for service connection for hypertension.  However, the previous month, the Veteran had filed a signed VA Form 21-22 appointing the North Carolina Division of Veterans Affairs as his representative.  This election had the effect of terminating the representation by his former representative.  As such, when the former representative submitted a letter asking to withdraw the claim, the document had no effect.  The Veteran was contacted to see if it was his intent to withdraw the claim for service connection for hypertension, but he responded through his representative that he wished the appeal to continue.


FINDING OF FACT

The Veteran's hypertension neither began during nor was otherwise caused by his military service, and it was neither caused nor aggravated by a service-connected disability.




CONCLUSION OF LAW

Criteria for service connection for hypertension have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, private treatment records and the records from the Social Security Administration (SSA) are associated with the claims file.  Additionally, the Veteran testified at a hearing before the Board and a transcript of the hearing is of record.

In March 2016, the Board remanded the Veteran's hypertension claim to obtain a medical opinion on secondary service connection.  This opinion was provided in June 2016 and at the very least substantially complied with the remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Service Connection

The Veteran asserts that service connection is warranted for his clinically diagnosed  hypertension, to include as secondary to his service connected psychiatric disability.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include hypertension.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R.  § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In November 2009, the Veteran filed a claim seeking service connection for hypertension.  He has subsequently argued that his hypertension is secondary to his service connected psychiatric disability, testifying that "when the depression came on, the blood pressure came on." 

Turning to the medical evidence, the Veteran's service treatment records do not show any treatment, complaints, or diagnosis involving either hypertension or high blood pressure.  A June 1977 enlistment physical recorded indicates that the Veteran's blood pressure was 104/78.  The March 1978 separation examination report, revealed that the Veteran's blood pressure was 120/80.  In the associated report of medical history completed by the Veteran, he indicated that he did not know if he had a history of high or low blood pressure.  There is no suggestion at the separation physical that elevated blood pressure was a concern.

In October 2015 the Veteran testified during a Board hearing that everyting changed for him while he was in the military and that he "probably" started on blood pressure medication in 1978.  He stated that following service he went to the Gastonia Health Department, and he believed that he had been put on blood pressure medication.  Unfortunately, no records were available from this treatment.  
The Veteran stated that he is currently treated by his private physician, Dr. Patel, M.D. and has been under his care since the late 1970s.  The Veteran indicated that he was still seeing Dr. Patel, and he was asked to get a record from Dr. Patel indicating that the Veteran had been getting treatment for hypertension since the 1970s.  

A letter was received from Dr. Patel in March 2016, but he stated that the Veteran had been his patient since 2008 (not since the late 1970s as the Veteran had testified), and that the Veteran was diagnosed with hypertension in November 2010.

The Board finds that service connection is not warranted on a direct basis.  Although, the Veteran has a current diagnosis for hypertension, there are no findings of treatment or symptoms for hypertension or high blood pressure during service, and hypertension or high blood pressure was not shown upon separation from service,  Therefore a chronic disorder is not shown during service.  See 38 C.F.R. § 3.303(a),(b).

Additionally, the credible evidence of record does not show hypertension was manifest, let alone to a compensable degree, within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.

The Veteran is competent to describe things that are capable of lay knowledge or observation, such as being prescribed blood pressure medication.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
Here, the Veteran testified at a Board hearing that he was prescribed medication for hypertension.  However, he also testified that he was treated for hypertension by Dr. Patel several years after service and given hypertension medication.  Yet, in a March 2016 letter, Dr. Patel stated that he had not begun treating the Veteran until approximately 2008 and that the Veteran had been diagnosed with hypertension in 2010.  As such, the Veteran's statements are clearly contradicted and are not found to be credible.  As such, no weight is given to his assertion that he was prescribed blood pressure medication in 1978.

As such, the record shows no hypertension in service or for decades thereafter, and no suggestion from any medical professional that the Veteran's hypertension either began during or was otherwise directly caused by his military service.

As noted, the Veteran has also argued that his hypertension is secondary to his now service connected acquired psychiatric disability.  In support of this contention, he submitted the letter from Dr. Patel in which he opined that the Veteran's hypertension was "stress related."  
Of note, Dr. Patel did not specifically indicated that the Veteran's hypertension was caused or aggravated by his service connected acquired psychiatric disability, and he did not indicate what the source of the stress was.  Nevertheless, the Board concluded that Dr. Patel's assertion triggered VA's the duty to assist, and the Veteran's claim was remanded to obtain a medical opinion of record on secondary service connection.

In June 2016, a VA examiner concluded that it was less likely than not that the Veteran's hypertension was caused or aggravated by his service connected acquired psychiatric disability.  She explained that although antihypertensive medications are often used in treating unspecified depressive disorders these disorders are not a cause of hypertension.  She noted that the Veteran was diagnosed around 1998, and that military records were absent for any hypertension and his discharge exam showed blood pressure within a normal range. She noted that in 1998 he was not taking any antihypertensive medications and was started on them. She also noted that the Veteran had a familiar history of hypertension.  Finally, she noted that the Veteran had been diagnosed with "essential hypertension" that had been 
fairly well controlled with medication.  As such, she concluded that the depression had not caused or aggrvated his hypertension.

This opinion was well-reasoned and explained and it is ultimately not undermined by any competent evidence of record.

Consideration has been given to the Veteran's assertion that his hypertension was due to his service connected psychiatric disability.  As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of his hypertension condition.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex.  As such, his opinion is insufficient to provide the requisite nexus.  Thus, the Board finds that the medical evidence outweighs the Veteran's contentions that he has a hypertension condition due to his service, or a service connected psychiatric disability.
For the reasons described above, the weight of the evidence is against the claim and service connection for hypertension is denied.


ORDER

Service connection for hypertension is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


